          Case 1:20-cr-00188-JSR Document 17 Filed 04/03/20 Page 1 of 1


                                                                                       1301 Avenue of the Americas, 40th Floor
                                                                                                   New York, NY 10019-6022
                                                                                                           PHONE   212.999.5800
                                                                                                             FAX   212.999.5899
                                                                                                               www.wsgr.com




                                                April 3, 2020

VIA CM / ECF

The Honorable Jed S. Rakoff
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:        United States v. Weigand, No. 1:20-cr-00188-JSR

Dear Judge Rakoff:

        This letter is submitted at the request of the Court to confirm that the undersigned and his
firm request leave to withdraw from the above-referenced matter due to a conflict that was
discovered immediately after we filed our Notice of Appearance. Michael Artan, Los Angeles
based counsel to Mr. Weigand is remaining on the matter, and I also expect that Mr. Weigand
will be engaging other New York based counsel in the coming days. I have been advised by
government counsel that there is no objection to this request.

                                                   Respectfully submitted,
                                                   WILSON SONSINI GOODRICH & ROSATI
                                                   Professional Corporation

                                                   s/ Michael S. Sommer
                                                   Michael S. Sommer


cc: All Counsel of Record (via CM / ECF)




         AUSTIN     BEIJING BOSTON   BRUSSELS  HONG KONG  LONDON   LOS ANGELES  NEW YORK   PALO ALTO
                  SAN DIEGO  SAN FRANCISCO  SEATTLE  SHANGHAI WASHINGTON, DC   WILMINGTON, DE
